Citation Nr: 1509507	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  04-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for left carpal tunnel syndrome.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for esophagitis.

5.  Entitlement to service connection for gastritis.

6.  Entitlement to service connection for peripheral vestibular disease with vertigo and dizziness.

7.  Entitlement to service connection for right shoulder disability.

8.  Entitlement to service connection for right thumb disability.
9.  Entitlement to service connection for left thumb disability.

10. Entitlement to an initial compensable rating for bilateral hearing loss.

11. Entitlement to an initial rating in excess of 10 percent for tinnitus.

12. Entitlement to higher initial disability ratings for basal cell carcinoma, currently rated as 10 percent prior to April 9, 2008, and 30 percent since that time.

13. Entitlement to an initial rating in excess of 10 percent for chip fracture, anterior inferior edge of the navicular bone.

14. Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1997.

These matters come before the Board of Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Manila Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2000 rating decision, the RO granted service connection for depression, 30 percent disabling; hypertension, 0 percent disabling; an old chip fracture, 10 percent disabling; basal cell carcinoma, 10 percent disabling; bilateral hearing loss, 0 percent disabling; and tinnitus, 10 percent disabling.  The RO also denied several other issues, to include issues listed on the title page.  In October 2000, the Veteran submitted a notice of disagreement (NOD) with the service connection denials as well as the ratings assigned for the six disabilities that were found to be service connected.  In February 2001, the RO issued a statement of the case (SOC).  The Veteran did not submit a substantive appeal; however, in April 2001 (subsequent to the February 2001 SOC), the Veteran was examined for his service-connected disabilities, as per the RO's request.  The Board notes that the RO issued a supplemental SOC with regards to the increased ratings in March 2008.  As the RO has taken actions to indicate to the Veteran that the six increased rating issues are on appeal, and took no steps to close the appeal, the requirement that there be a substantive appeal with respect to the increased ratings is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Relevant to the service connection denials, in February 2003, the RO readjudicated these issues (in light of the enactment of the Veterans Claims Assistance Act of 2000), as these issues were denied in the September 2000 rating decision on the basis that the claims were not well-grounded.  The rating decision granted service connection for hiatal hernia/gastroesophageal reflux disease (GERD) rated at 10 percent; and rhinitis rated at 0 percent.  The remaining issues, to include the issues listed on the title page, were denied.  The Veteran was notified of the February 2003 rating decision on February 10, 2003.  He submitted a NOD on February 12, 2004.  In a March 2004 letter, the Veteran was informed that his NOD was untimely, however in August 2004, the RO issued a SOC.  As such, the issues are before the Board.  See Percy, supra.  In September 2004, the Veteran submitted a substantive appeal.  On his substantive appeal, the Veteran requested a Board hearing, however he withdrew such request in a subsequent September 2004 correspondence.

As noted, the Veteran disagreed with the ratings assigned for his hiatal hernia/GERD and rhinitis disabilities.  A November 2004 rating decision increased the ratings for hiatal hernia/GERD to 30 percent and for rhinitis to 10 percent.  In a November 2004 written correspondence, the Veteran expressed that he was satisfied with the 30 percent and 10 percent ratings.  As such, these issues are no longer before the Board.  Moreover, a March 2008 rating decision increased the rating from 30 percent to 70 percent for the Veteran's service-connected depression.  In a May 2008 written correspondence, the Veteran expressed his satisfaction with the 70 percent rating.  Consequently, this issue is no longer before the Board.

In a May 2008 correspondence, the Veteran appears to raise a claim for an increase rating for hiatal hernia/GERD with gastritis and esophagitis.  Such issue is referred to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims. The Board observes that the documents contained therein are either duplicative of the evidence in the Veteran's VBMS file, or irrelevant to the issues before the Board.

As will be discussed below, all issues with the exception of the increased ratings relevant to the issues of basal cell carcinoma, chip fracture, and hypertension, are dismissed.  The remaining increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  As an August 2004 rating decision granted service connection for carpal tunnel syndrome, the claim for service connection for carpal tunnel syndrome has been granted in full, and there is no longer any issue regarding an error of fact or law before the Board on the matter.

2.  As a March 2008 rating decision granted service connection for sinusitis and hemorrhoids, these service connection claims have been granted in full, and there are no longer any issues regarding an error of fact or law before the Board on these matters.

3.  As a February 2009 rating decision granted service connection for esophagitis, gastritis, and peripheral vestibular disease with vertigo and dizziness, these service connections claims have been granted in full, and there are no longer any issues regarding an error of fact or law before the Board on these matters.

4.  In May 2008 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was not appealing the service connection issues relevant to the right shoulder, left thumb, and right thumb; as well as the increased ratings for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The appeal for service connection for carpal tunnel syndrome, is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

2.  The appeal for service connection for sinusitis, is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

3.  The appeal for service connection for hemorrhoids, is dismissed.  38 U.S.C.A. §§  511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

4.  The appeal for service connection for esophagitis, is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

5.  The appeal for service connection for gastritis, is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

6.  The appeal for service connection for peripheral vestibular disease with vertigo and dizziness, is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

7.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that under the Veterans Claims Assistance Act of 2000, VA has a duty to notify claimants of the information and evidence needed to substantiate a claim, and a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  However, in this case the benefits sought on appeal have already been allowed.  Therefore, the Board finds that any notice defect or assistance omission in this matter is harmless, and no further discussion of the duties to notify and assist is warranted. 

Service connection grants

As noted above, the Veteran disagreed with a February 2003 rating decision that denied service connection for left carpal syndrome, sinusitis, hemorrhoids, esophagitis, gastritis, and peripheral vestibular disease with vertigo and dizziness.

In an August 2004 rating decision the RO granted the Veteran's claim for service connection for left carpal tunnel syndrome.  In a March 2008 rating decision the RO granted the Veteran's claims for service connection for sinusitis and hemorrhoids.  In a February 2009 rating decision the RO granted the Veteran's claims for service connection for esophagitis, gastritis, and peripheral vestibular disease with vertigo and dizziness.  Thus, the present claims for these disabilities were contemplated and granted in full by the August 2004, March 2008, and February 2009 rating decisions.

Accordingly, as the August 2004, March 2008, and February 2009 rating decisions granted service connection for the aforementioned disabilities, the claims for service connection for these disabilities have been granted in full.  As there is no longer any issues regarding an error of fact or law before the Board on these matters, the Board finds that the appeal for service connection left carpal tunnel syndrome, sinusitis, hemorrhoids, esophagitis, gastritis, and, peripheral vestibular disease with vertigo and dizziness should be dismissed.  See 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  Here, by way of a May 2008 correspondence, the Veteran indicated that he was not appealing the service connection issues relevant to right shoulder, left thumb, and right thumb disabilities; as well as the increased ratings relevant to tinnitus and bilateral hearing loss.  Hence, there remain no allegations of error of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they are dismissed

ORDER

Service connection for left carpal tunnel syndrome is dismissed.

Service connection for sinusitis is dismissed.
Service connection for hemorrhoids is dismissed.

Service connection for esophagitis is dismissed.

Service connection for gastritis is dismissed.

Service connection for peripheral vestibular disease with vertigo and dizziness is dismissed.

Service connection for right shoulder disability is dismissed.

Service connection for right thumb disability is dismissed.

Service connection for left thumb disability is dismissed.

An initial compensable rating for bilateral hearing loss is dismissed.

An initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran was last examined for his service-connected disabilities in May 2008.  In May 2008 correspondence, the Veteran indicated that his basal cell carcinoma, hypertension, and chip fracture disabilities were more severe than the currently assigned ratings.  The Board observes that the Veteran's statement was during the same month as the most recent examinations, however, as the Veteran did express his contentions of increased severity and as it has been almost 7 years since he was last examined for these disabilities, the Board finds that new examinations are required.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Relevant to the Veteran's basal cell carcinoma staged ratings, the Board observes that this disability has been rated under diagnostic codes 7818-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The first hyphenated code may be read to indicate that a malignant skin neoplasm is the service-connected disorder and it is rated as if the residual condition is dermatitis or eczema under Diagnostic Code 7806.  The Board also observes that under Diagnostic Code 7818 for malignant neoplasms of the skin, the disability is to be rated as a scar.  The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his original claim in June 1999.

Finally, on remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since February 2009, in order to ensure that his appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he has any additional evidence that should be obtained relevant to his basal cell carcinoma, hypertension, and chip fracture residuals.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file, any outstanding VA treatment records relevant to the Veteran's basal cell carcinoma, hypertension, and chip fracture residuals dated from February 2009 to the present. 

3.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his service-connected basal cell carcinoma/skin disability from June 9, 1999 to the present, with consideration of all pertinent diagnostic codes.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.
4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left foot disability (left chip fracture residuals).  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to address the following:

(a)  Identify the nature and severity of all current manifestations of the Veteran's service-connected residuals of left chip fracture to his left foot.  

(b)  State whether the residuals of left chip fracture result in moderate, moderately severe, or severe impairment.  

(c)  Discuss the impact, if any, that the Veteran's service-connected foot disability has on his employability.

The examiner should provide a complete rationale for any opinion provided.  The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected hypertension.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104 Diagnostic Code 7101 (2014).

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


